Case 3:19-cv-00753-TJC-PDB Document 51 Filed 07/23/20 Page 1 of 3 PageID 918



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division


DELORES GIST,

             Plaintiff,

v.                                                        NO. 3:19-cv-753-J-32PDB

WAL-MART STORES EAST, LP, ETC,

             Defendants.




                                        Order

      Novolex Holdings, LLC, requests an order requiring Delores Gist to submit to
two examinations: (1) one with Robert J. Friedman, M.D., on July 28, 2020, and (2)
one with Michael Shahnasarian, Ph.D., on July 24, 2020. 1 Doc. 50. Novolex explains
the examinations will be conducted remotely by videoconference because of the novel
coronavirus pandemic. Doc. 50 at 2, 3. Ms. Gist has no opposition. Doc. 50 at 4.

      Novolex explains the examinations are necessary because Ms. Gist’s physical
condition is in controversy (a foot injury allegedly leading to complex regional pain
syndrome), she is seeking damages for future medical treatment, and she has
provided the defendants with a report from a lifecare expert. Doc. 50 at 2; see also
Doc. 3, ¶¶ 23, 24, 30 (alleging injuries). Novolex explains Dr. Friedman is a board-
certified neurologist and pain-management physician and has extensive experience
in complex regional pain syndrome. Doc. 50 at 2; see also Doc. 50-1 (Dr. Friedman’s


      1As  observed in an earlier order, Doc. 42 at 1, there are three defendants in the
case: Novolex; Wal-Mart Stores East, LP; and Bunzl Distribution USA, Inc. Novolex is
the party named in the first paragraph as the movant. See Doc. 50. The motion later uses
the term “Defendants” (plural) as seeking relief, and the same attorneys represent both
Novolex and Bunzl. The motion states that both Ms. Gist and Wal-Mart agree to the relief
in the motion. Doc. 50 at 3. Bunzl presumably also agrees to or moves for the relief.
Case 3:19-cv-00753-TJC-PDB Document 51 Filed 07/23/20 Page 2 of 3 PageID 919



resume). Novolex explains Dr. Friedman’s examination will involve determining the
accuracy of the “complex regional pain syndrome” diagnosis, Ms. Gist’s level of
physical impairment, and whether any preexisting injuries affect her physical
abilities. 2 Doc. 50 at 2.

       Novolex explains Dr. Shahnasarian is a certified lifecare planner with
extensive experience and a Ph.D. in counseling psychology and “human systems
practicing.” Doc. 50 at 3; see also Doc. 50-2 (Dr. Shahnasarian’s resume). Novolex
explains Dr. Shahnasarian will interview Ms. Gist about future medical treatment
for her foot. Doc. 50 at 3.

       Under Federal Rule of Civil Procedure 35, a court may “order a party whose
mental or physical condition … is in controversy to submit to a physical or mental
examination by a suitably licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). The
order “may be made only on motion for good cause and on notice to all parties and the
person to be examined” and “must specify the time, place, manner, conditions, and
scope of the examination, as well as the person or persons who will perform it.” Fed.
R. Civ. P. 35(a)(2).

       Novolex has established good cause, and the Rule 35 requirements have been
satisfied. The Court grants the motion, Doc. 50, and directs Ms. Gist to appear for
the examinations as described in this order.

       Ordered in Jacksonville, Florida, on July 23, 2020.




       2The description of the examination is the same as the one discussed in an earlier
granted motion for an examination with a different doctor, Claudio Vincenty, M.D. Docs.
41, 42. Whether the examination with Dr. Friedman is a substitute for the examination
with Dr. Vincenty is unclear. In any event, Ms. Gist has no opposition.
                                           2
Case 3:19-cv-00753-TJC-PDB Document 51 Filed 07/23/20 Page 3 of 3 PageID 920



c:   Counsel of Record




                                     3
